DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Pierson on 7/19/2022 & 7/26/2022.
The application has been amended as follows: 

In the claims
4. (Currently Amended) A system with a choke device, the system comprising: 
a wellbore; 
a drill string positioned within the wellbore; 
an annulus between the wellbore and the drill string; 
a stopper positioned between the drill string and the wellbore, the stopper being configured to reduce a space of the annulus; 
a blocking element with a proximal end and a distal end, the proximal end of the blocking element being coupled with a lower surface of the stopper, the distal end being configured to move towards the stopper based on a fluid flow rate in a first direction within the annulus being greater than a fluid flow rate threshold and the fluid directly interacting with the blocking element to move the distal end of the blocking element, wherein the first direction is towards a surface of the wellbore, wherein the blocking element includes a plurality of links, wherein the plurality of links are elongated when the fluid flow rate is less than the fluid flow rate threshold, and the plurality of links are accumulated at the stopper when the fluid flow rate is Attorney Docket:Customer ID. 109967SHARP1070-117/075,4133greater than the fluid flow rate threshold, wherein the blocking element of accumulated plurality of links is porous.

5. (Currently Amended) The system of claim 4, wherein the [[pluralities]] plurality of links are spiraled around the drill string when the plurality of links are elongated and when the plurality of links are accumulated.

6. (Currently Amended) The system of claim [[1]] 4, wherein the stopper is positioned on an inner diameter of a wellbore wall.  

7. (Currently Amended) The system of claim [[1]] 4, wherein the stopper is positioned on an outer diameter of the drill string.

8. (Currently Amended) A system with a choke device, the system comprising: 
a wellbore; 
a drill string positioned within the wellbore; 
an annulus between the wellbore and the drill string; 
a stopper positioned between the drill string and the wellbore, the stopper being configured to reduce a space of the annulus; 
a blocking element with a proximal end and a distal end, the proximal end of the blocking element being coupled with a lower surface of the stopper, the distal end being configured to move towards the stopper based on a fluid flow rate in a first direction within the annulus being greater than a fluid flow rate threshold and the fluid directly interacting with the blocking element to move the distal end of the blocking element, wherein the first direction is towards a surface of the wellbore, wherein the blocking element includes a plurality of links, wherein the distal end the plurality of links configured to move along a linear path.

9. (Currently Amended) The system of claim [[1]] 4, wherein [[the]] an increase of the fluid flow rate being greater than the fluid flow rate threshold is caused by a blowout between the blocking [[device]] element and an end of the wellbore.

11. (Currently Amended) A method associated with a choke device, the method comprising: 
positioning a drill string within a wellbore, wherein an annulus is formed between the wellbore and the drill string; 
positioning a stopper between the drill string and the wellbore, the stopper reducing a space of the annulus; 
coupling a proximal end of a blocking element with a lower surface of the stopper; 
increasing a fluid flow rate within the annulus to be above a fluid flow rate, wherein the fluid flow rate is in a first direction, the first direction is towards a surface of the wellbore; 
moving a distal end of the blocking element[[s]] towards the stopper based on the fluid flow rate in the first direction being greater than [[the]] a fluid flow rate threshold, wherein the fluid directly interacts with the blocking element to move the distal end of the blocking element, wherein the blocking element includes a plurality of links; 
elongating the plurality of links when the fluid flow rate is less than the fluid flow rate threshold; and 
accumulating the plurality of links at the stopper when the fluid flow rate is greater than the fluid flow rate threshold, wherein the blocking element of accumulated plurality of links is porous.

15. (Currently Amended) The method of claim 11, further comprising: 
spiraling the [[pluralities]] plurality of links around the drill string when the plurality of links are elongated and when the plurality of links are accumulated. 

19. (Currently Amended) The method of claim 11, wherein [[the]] an increase of the fluid flow rate being greater than the fluid flow rate threshold is caused by a blowout between the blocking [[device]] element and an end of the wellbore.


Response to Arguments
Applicant’s arguments, see pg. 1 line 5, filed 06/01/2022, with respect to claims 3-5,8,10,13-15,18,20 have been fully considered and are persuasive.  The objection of 3-5,8,10,13-15,18,20 has been withdrawn. 
Applicant’s amendments and associated arguments, filed 6/1/2022, with respect to the objection to claims 1, 2, 9, and 19 have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s amendments and associated arguments, filed 6/1/2022, regarding the rejection of claims 8 and 18 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 8 and 18 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, has been withdrawn.












Allowable Subject Matter
Claims 4-9, 11, 13, 15-20 allowed as per the Examiner’s Amendment presented above.

Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant' s invention as the features amount to more than a predictable use of elements in the prior art.
While the search of the prior art identified references that disclose each of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims, mainly the use of a chain that can act as a gas blocking mechanism as recited. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672 

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672